



Exhibit No. 10(r)*
[Regis Corporation letterhead]


    
June 16, 2017
Mr. Andrew Lacko
[address]


Dear Andrew,


This is provided to confirm the financial terms of our offer of employment as
Executive Vice President and Chief Financial Resources Officer of Regis
Corporation.
Effective date:     July 1, 2017
Recurring Compensation:
•
Base salary: $495,000

•
Perk compensation: $32,000

•
Annual Bonus Opportunity: 60% of base compensation

•
Equity Grant August 2017: $400,000 (Estimate: 60% PSU’s and 40% RSU’s consistent
with company policy).



Total Estimated Recurring Compensation (assuming future equity grants):
$1,224,000
One-Time Compensation:
•
Moving Costs: Up to $50,000 based on actual receipts

•
Real Estate Commission: Up to $50,000 should you sell your home in the first
year of employment

•
Signing Bonus: $125,000

•
Additional Equity Award: $350,000 (in form of RSU’s priced at DOH)



One-Time Compensation: $575,000 (assuming full payment of moving costs and real
estate commissions).
I am delighted to have you join our executive management team and look forward
to serving with you in the years ahead. Please sign below to indicate your
approval.
Sincerely,            


/s/ Hugh Sawyer / by EAB
 
/s/ Andrew Lacko


 
Hugh Sawyer
 
Andrew Lacko    


 
President & CEO
 
 
 



        





